EXAMINER'S COMMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of an amendment, filed 8/1/2022, in which claims 4 and 11-13 were amended.  Claims 1-13 are pending and allowed.

Specification
	The substitute specification, filed 8/1/2022, has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendment filed 8/1/2022 overcomes all of the rejections made in the prior action.  The closest prior art is Fisher et al (US Patent Application Publication No. 2015/0176071 A1, cited as reference 7 on the IDS filed 6/6/2019).  Fisher et al teach a method of tagmentation using a transposase loaded with forked adaptors (e.g., paragraphs [0133] and [0171]; Figs 1A and 7).  However, the prior art does not teach or suggest the claimed method of tagmentation where the adaptor comprises a central single-stranded region of variable sequence, and the method comprises filling in and sealing the central single-stranded region of the adaptor using a polymerase and ligase.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1699



/Jennifer Dunston/Primary Examiner, Art Unit 1699